Exhibit 4.1 SUPPLEMENTAL INDENTURE The Supplemental Indenture (this “Supplemental Indenture”), is entered into as of November 15, 2010, among UHS Escrow Corporation, a Delaware corporation (the “Escrow Issuer”), Universal Health Services, Inc. (the “Company” or “Successor”), each of the guarantors that is a subsidiary of the Company (the “UHS Subsidiary Guarantors”), the Subsidiary Guarantors that are subsidiaries of Psychiatric Solutions, Inc. (together with Psychiatric Solutions, Inc., the “PSI Guarantors,” and collectively with the UHS Subsidiary Guarantors, the “Subsidiary Guarantors”) and Union Bank, N.A. (the “Trustee”), as Trustee under the Indenture referred to below. W I T N E S S E T H WHEREAS, the Escrow Issuer and the Trustee entered into that certain Indenture (the “Indenture”), dated as of September 29, 2010, providing for the issuance of 7% Senior Notes due 2018 (the “Notes”); WHEREAS, the Escrow Issuer and the Successor have executed definitive documentation, which provides for the merger of the Escrow Issuer with and into Successor (the “Merger”), with Successor continuing its existence under Delaware law; WHEREAS, the Merger shall become effective upon the filing of the Certificate of Ownership and Merger with the Secretary of State of the State of Delaware; WHEREAS, Section 5.1 of the Indenture provides, among other things, that Escrow Issuer shall not be prevented from merging with or into Successor; WHEREAS, Section 9.1 of the Indenture provides that the Escrow Issuer, the Company, the Subsidiary Guarantors and the Trustee may, without the consent of the Holders of Notes, enter into a supplemental indenture for the purposes of evidencing the succession of another Person to the Escrow Issuer; WHEREAS, each of the Escrow Issuer, Successor and the Subsidiary Guarantors have been duly authorized to enter into this Supplemental Indenture; and WHEREAS, all acts, conditions, proceedings and requirements necessary to make this Supplemental Indenture a valid, binding and legal agreement enforceable in accordance with its terms for the purposes expressed herein, in accordance with its terms, have been duly done and performed. NOW THEREFORE, in consideration of the premises and the covenants and agreements contained herein, and for other good and valuable consideration the receipt of which is hereby acknowledged, the Escrow Issuer, Successor, the Subsidiary Guarantors and the Trustee hereby agree as follows: ARTICLE 1 Definitions 1.1Capitalized terms used in this Supplemental Indenture and not otherwise defined herein shall have the meanings assigned to such terms in the Indenture. ARTICLE 2 Representations of Escrow Issuer, Successor and Subsidiary Guarantors 2.1Each of the Escrow Issuer and Successor represents and warrants to the Trustee as follows: (a)It is a Delaware corporation duly organized, validly existing and in good standing under the laws of the State of Delaware. (b)The execution, delivery and performance by it of this Supplemental Indenture have been authorized and approved by all necessary corporate action on its part. 2.2Each of the Subsidiary Guarantors represents and warrants to the Trustee as follows: (a)It is duly organized, validly existing and in good standing under its jurisdiction of organization. (b)The execution, delivery and performance by it of this Supplemental Indenture have been authorized and approved by all necessary corporate or limited liability company action. 2.3Each of the Escrow Issuer and Successor represents and warrants to the Trustee that upon the filing and acceptance for record of the Certificate of Ownership and Merger by the Secretary of State of the State of Delaware or at such other time thereafter as is provided in the Certificate of Ownership and Merger (the “Merger Effective Time”), the Merger will be effective in accordance with the definitive documentation providing for the Merger and Delaware law. ARTICLE 3 Assumption and Agreement of Successor 3.1In accordance with Sections 5.1 and 9.1 of the Indenture, Successor hereby expressly assumes all of the obligations of Escrow Issuer under the Notes and the Indenture and shall enter into the Security Documents. Successor hereby confirms that its obligations under the Registration Rights Agreement shall remain in full force and effect. 3.2Successor shall succeed to, and be substituted for, and may exercise every right and power of, the Issuer under the Indenture and the Notes with the same effect as if Successor had been named as “Issuer” in the Indenture and the Notes; and thereafter the Escrow Issuer shall be fully released from its obligations under the Indenture and the Notes. 3.3In accordance with Section 5.1 of the Indenture, each Subsidiary Guarantor hereby confirms that its Guarantee shall apply to Successor’s obligation under the Indenture and the Notes and that it shall enter into the Security Documents. Each Subsidiary Guarantor confirms that its obligations under the Registration Rights Agreement shall remain in full force and effect. 2 ARTICLE 4 Miscellaneous 4.1This Supplemental Indenture shall become effective as of the Merger Effective Time. 4.2This Supplemental Indenture shall be governed by, and construed in accordance with, the laws of the State of New York. 4.3In case any provision in this Supplemental Indenture shall be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby and such provision shall be ineffective only to the extent of such invalidity, illegality or unenforceability. 4.4Except as expressly amended hereby, the Indenture and the Notes are in all respects ratified and confirmed and all the terms, conditions and provisions thereof shall remain in full force and effect.This Supplemental Indenture shall form a part of the Indenture for all purposes, and every Holder of Notes heretofore or hereafter authenticated and delivered shall be bound hereby.The Trustee makes no representation or warranty as to the validity or sufficiency of this Supplemental Indenture or with respect to the recitals contained herein, all of which recitals are made solely by the other parties hereto. 4.5The parties hereto may sign one or more copies of this Supplemental Indenture in counterparts, all of which together shall constitute one and the same agreement. 4.6The headings of the Articles and the sections in this Supplemental Indenture are for convenience of reference only and shall not be deemed to alter or affect the meaning or interpretation of any provisions hereof. [Signature page follows] 3 IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture to be duly executed as of the date first above written. UHS ESCROW CORPORATION, as Issuer By: /s/ Steve Filton Name: Steve Filton Title: Vice President UNIVERSAL HEALTH SERVICES, INC. By: /s/ Steve Filton Name:Steve Filton Title: Senior Vice President AIKEN REGIONAL MEDICAL CENTERS, INC. UHS OF GREENVILLE, INC. ASSOCIATED CHILD CARE EDUCATIONAL SERVICES, INC. UHS OF HAMPTON, INC. AUBURN REGIONAL MEDICAL CENTER, INC. UHS OF HARTGROVE, INC. CCS/LANSING, INC. UHS OF LAKESIDE, LLC CHILDREN’S COMPREHENSIVE SERVICES, INC. UHS OF NEW ORLEANS, INC. DEL AMO HOSPITAL, INC. UHS OF OKLAHOMA, INC. FRONTLINE BEHAVIORAL HEALTH, INC. UHS OF PARKWOOD, INC. LANCASTER HOSPITAL CORPORATION UHS OF PENNSYLVANIA, INC. MCALLEN MEDICAL CENTER, INC. UHS OF PROVO CANYON, INC. MERION BUILDING MANAGEMENT, INC. UHS OF PUERTO RICO, INC. MERRIDELL ACHIEVEMENT CENTER, INC. UHS OF RIVER PARISHES, INC. NORTHWEST TEXAS HEALTHCARE SYSTEM, INC. UHS OF SPRING MOUNTAIN, INC. OAK PLAINS ACADEMY OF TENNESSEE, INC. UHS OF TEXOMA, INC. PARK HEALTHCARE COMPANY UHS OF TIMBERLAWN, INC. PENNSYLVANIA CLINICAL SCHOOLS, INC. UHS OF TIMPANOGOS, INC. RIVER OAKS, INC. UHS OF WESTWOOD PEMBROKE, INC. SOUTHEASTERN HOSPITAL CORPORATION UHS OF WYOMING, INC SPARKS FAMILY HOSPITAL, INC. UHS SAHARA, INC. STONINGTON BEHAVIORAL HEALTH, INC. UHS-CORONA, INC. THE ARBOUR, INC. UNITED HEALTHCARE OF HARDIN, INC. THE BRIDGEWAY, INC. UNIVERSAL HEALTH SERVICES OF PALMDALE, INC. TURNING POINT CARE CENTER, INC. UNIVERSAL HEALTH SERVICES OF RANCHO SPRINGS, INC. TWO RIVERS PSYCHIATRIC HOSPITAL, INC. VALLEY HOSPITAL MEDICAL CENTER, INC. UHS CHILDREN’S SERVICES, INC. WELLINGTON REGIONAL MEDICAL CENTER, INCORPORATED UHS HOLDING COMPANY, INC. UHS OF BENTON, INC. UHS OF CORNERSTONE, INC. By: /s/ Steve Filton UHS OF CORNERSTONE HOLDINGS, INC. Name: Steve Filton UHS OF D.C., INC. Title: Vice President UHS OF DELAWARE, INC. UHS OF DENVER, INC. UHS OF FAIRMOUNT, INC. UHS OF FULLER, INC. UHS OF GEORGIA, INC. UHS OF GEORGIA HOLDINGS, INC. ALLIANCE HEALTH CENTER, INC. KIDS BEHAVIORAL HEALTH OF UTAH, INC. ALTERNATIVE BEHAVIORAL SERVICES, INC. LAUREL OAKS BEHAVIORAL HEALTH CENTER, INC. BENCHMARK BEHAVIORAL HEALTH SYSTEM, INC. MICHIGAN PSYCHIATRIC SERVICES, INC. BHC ALHAMBRA HOSPITAL, INC. NORTH SPRING BEHAVIORAL HEALTHCARE, INC. BHC BELMONT PINES HOSPITAL, INC. PREMIER BEHAVIORAL SOLUTIONS OF FLORIDA, INC. BHC FAIRFAX HOSPITAL, INC. PREMIER BEHAVIORAL SOLUTIONS, INC. BHC FOX RUN HOSPITAL, INC. PSI SURETY, INC. BHC FREMONT HOSPITAL, INC. PSYCHIATRIC SOLUTIONS, INC. BHC HEALTH SERVICES OF NEVADA, INC. PSYCHIATRIC SOLUTIONS OF VIRGINIA, INC. BHC HERITAGE OAKS HOSPITAL, INC. RAMSAY YOUTH SERVICES OF GEORGIA, INC. BHC HOLDINGS, INC. RIVEREDGE HOSPITAL HOLDINGS, INC. BHC INTERMOUNTAIN HOSPITAL, INC. SPRINGFIELD HOSPITAL, INC. BHC MONTEVISTA HOSPITAL, INC. SUMMIT OAKS HOSPITAL, INC. BHC PINNACLE POINTE HOSPITAL, INC. TEXAS HOSPITAL HOLDINGS, INC. BHC SIERRA VISTA HOSPITAL, INC. THE PINES RESIDENTIAL TREATMENT CENTER, INC. BHC STREAMWOOD HOSPITAL, INC. WINDMOOR HEALTHCARE INC. BRENTWOOD ACQUISITION, INC. WINDMOOR HEALTHCARE OF PINELLAS PARK, INC. BRENTWOOD ACQUISITION-SHREVEPORT, INC. BRYNN MARR HOSPITAL, INC. CANYON RIDGE HOSPITAL, INC. By: /s/ Steve Filton CEDAR SPRINGS HOSPITAL, INC. Name: Steve Filton FIRST HOSPITAL CORPORATION OF VIRGINIA BEACH Title: Vice President FIRST HOSPITAL PANAMERICANO, INC. GREAT PLAINS HOSPITAL, INC. H. C. CORPORATION HAVENWYCK HOSPITAL INC. HHC AUGUSTA, INC. HHC CONWAY INVESTMENT, INC. HHC DELAWARE, INC. HHC FOCUS FLORIDA, INC. HHC POPLAR SPRINGS, INC. HHC RIVER PARK, INC. HHC ST. SIMONS, INC. HORIZON HEALTH CORPORATION HSA HILL CREST CORPORATION LA AMISTAD RESIDENTIAL TREATMENT CENTER, TENNESSEE CLINICAL SCHOOLS, LLC UHS OF BOWLING GREEN, LLC UHS OF RIDGE, LLC UHS OF ROCKFORD, LLC By:Universal Health Services, Inc. Its managing member By: /s/ Steve Filton Name: Steve Filton Title: Senior Vice President FORT DUNCAN MEDICAL CENTER, L.P., By:Fort Duncan Medical Center, Inc. Its general partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President By:UHS of Fairmount, Inc. Its limited partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President FRONTLINE HOSPITAL, LLC, FRONTLINE RESIDENTIAL TREATMENT CENTER, LLC By:Frontline Behavioral Health, Inc. Its sole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President KEYS GROUP HOLDINGS LLC By:UHS Children Services, Inc. Its sole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President KEYSTONE/CCS PARTNERS LLC By:Children’s Comprehansive Services, Inc. Its Minority Member By: KEYS Group Holdings LLC Its Managing Member and sole member of the minority member By: UHSChildren Services, Inc. Its solemember By: /s/ Steve Filton Name: Steve Filton Title: Vice President KEYSTONE CONTINUUM,LLC KEYSTONE NPS LLC KEYSTONE RICHLAND CENTER, LLC By:Keystone/CCS Partners LLC Its managing member By: Children’s Comprehensive Services, Inc. Its minority member By: KEYS Group Holdings LLC Its managing member and sole member of the minority member By: UHS Children’sServices, Inc. Its sole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President KEYSTONE EDUCATION AND YOUTH SERVICES, LLC By:KEYS Group Holdings LLC Its managing member By: UHS Children’sServices, Inc. Its solemember By: /s/ Steve Filton Name: Steve Filton Title: Vice President KEYSTONE MARION,LLC KEYSTONEMEMPHIS, LLC KEYSTONE NEWPORT NEWS, LLC KEYSTONE WSNC, L.L.C. By:Keystone Education and Youth Services, LLC Its managing member By: KEYS Group Holdings LLC Its managing member By: UHS Children’sServices, Inc. Its sole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President MANATEE MEMORIAL HOSPITAL, L.P. By:Wellington Regional Medical Center, Incorporated Its general partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President By: UHS of Pennsylvania, Inc. Its limited partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President MCALLEN HOSPITALS, L.P. By:McAllen Medical Center, Inc. Its general partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President By: UHS of Georgia Holdings, Inc. Its limited partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President PENDLETON METHODIST HOSPITAL, L.L.C. By:UHS of River Parishes, Inc. Itsmanaging member By: /s/ Steve Filton Name: Steve Filton Title: Vice President UHS KENTUCKY HOLDINGS, L.L.C. By:UHS of Delaware, Inc. Itsmanaging member By: /s/ Steve Filton Name: Steve Filton Title: Vice President UHS OF ANCHOR, L.P. UHS OF LAUREL HEIGHTS, L.P. UHS OF PEACHFORD, L.P. By:UHS of Georgia, Inc. Its general partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President By: UHS of Georgia Holdings, Inc. Its limited partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President UHS OF CENTENNIAL PEAKS, L.L.C. By:UHS of Denver, Inc. Itssole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President UHS OF DOVER, L.L.C. By:UHS of Rockford, LLC Itssole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President UHS OF DOYLESTOWN, L.L.C. By:UHS of Pennsylvania, Inc. Itssole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President UHS OF SALT LAKE CITY, L.L.C. By:UHS of Provo Canyon, Inc. Itssole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President UHS OF SAVANNAH, L.L.C. By:UHS of Georgia Holdings, Inc. Itssole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President UHS OKLAHOMA CITY LLC UHS OF SPRINGWOODS, L.L.C. By:UHS of New Orleans, Inc. Itssole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President UHS OF SUMMITRIDGE, LLC By:UHS of Peachford, L.P., Itsmanaging member By: UHS of Georgia, Inc. Its general partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President PSYCHIATRIC SOLUTIONS HOSPITALS, LLC By:Psychiatric Solutions, Inc. ItsSole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President KMI ACQUISITION,LLC ROLLING HILLS HOSPITAL, LLC PSJ ACQUISITION, LLC SHADOW MOUNTAIN BEHAVIORAL HEALTH SYSTEM, LLC TBD ACQUISITION, LLC By:Psychiatric Solutions Hospitals, LLC ItsSole Member By: Psychiatric Solutions, Inc. ItsSole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President ATLANTIC SHORES HOSPITAL,L.L.C. EMERALD COAST BEHAVIORAL HOSPITAL, LLC OCALA BEHAVIORAL HEALTH, LLC PALMETTO BEHAVIORAL HEALTH HOLDINGS, LLC By:Premier Behavioral Solutions, Inc. ItsSole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President PALMETTO BEHAVIORAL HEALTH SYSTEM, L.L.C. By:Palmetto Behavioral Helath Holdings, LLC ItsSole Member By: Premier Behavioral Solutions, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President PALMETTO LOWCOUNTRY BEHAVIORAL HEALTH, L.L.C. By:Palmetto Behavioral Helath System, L.L.C. ItsSole Member By: Palmetto Behavioral Health Holdings, LLC Its Sole Member By: Premier Behavioral Solutions, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President RAMSAY MANAGED CARE,LLC SAMSON PROPERTIES, LLC TBJ BEHAVIORAL CENTER, LLC THREE RIVERS HEALTHCARE GROUP, LLC ZEUS ENDEAVORS, LLC WEKIVA SPRINGS CENTER,LLC By:Premier Behavioral Solutions, Inc. ItsSole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President SP BEHAVIORAL, LLC UNIVERSITY BEHAVIORAL, LLC By:Ramsay Managed Care, LLC ItsSole Member By: Premier Behavioral Solutions, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President THREE RIVERS BEHAVIORAL HEALTH, LLC By:Three Rivers Healthcare Group, LLC ItsSole Member By: Premier Behavioral Solutions, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President THE NATIONAL DEAF ACADEMY, LLC By:Zeus Endeavors, LLC ItsSole Member By: Premier Behavioral Solutions, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President WILLOW SPRINGS, LLC By:BHC Health Services of Nevada, Inc. ItsSole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President BHC PROPERTIES, LLC By:Behavioral Healthcare, LLC ItsSole Member By: BHC Holdings, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President BHC MESILLA VALLEY HOSPITAL By:BHC Properties, LLC ItsSole Member By: Behavioral Healthcare LLC Its Sole Member By: BHC Holdings, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President BHC NORTHWEST PSYCHIATRIC HOSPITAL, LLC By:BHC Properties, LLC ItsSole Member By: Behavioral Healthcare LLC Its Sole Member By: BHC Holdings, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President HOLLY HILL HOSPITAL, LLC By:Behavioral Healthcare, LLC ItsSole Member By: BHC Holdings, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President CUMBERLAND HOSPITAL PARTNERS, LLC By:BHC Properties, LLC ItsSole Member By: Behavioral Healthcare LLC Its Sole Member By: BHC Holdings, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President CUMBERLAND HOSPITAL, LLC By:Cumberalnd Hospital Partners, LLC ItsManaging Member By: BHC Properties, LLC Its Minority Member and Sole Member of the Managing Member By: Behavioal Healthcare LLC Its Sole Member By: BHC Holdings, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President COLUMBUS HOSPITAL PARTNERS, LLC LEBANON HOSPITAL PARTNERS, LLC NORTHERN INDIANA PARTNERS, LLC VALLE VISTA HOSPITAL PARTNERS, LLC By:Behavioral Healthcare LLC ItsSole Member By: BHC Holdings, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President VALLE VISTA, LLC By:BHC of Indiana, General Partnership ItsSole Member By: Columbus Hospital Partners, LLC Its General Partner By:Lebanon Hospital Partners, LLC Its General Partner By: Northern Indiana Partners, LLC Its General Partner By: Valle Vista Hospital Partners, LLC Its General Partner By: Behavioral Healthcare LLC The Sole Member of each of the above General Partners By: BHC Holdings, Inc. ItsSole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President WELLSTONE REGIONAL HOSPITAL ACQUISITION, LLC By:Wellstone Holdings, Inc. ItsMinority Member By: Behavioral HealthcareLLC Its Managing Member and Sole Member of the Minority Member By: BHC Holdings, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President BEHAVIORAL HEALTHCARE, LLC By:BHC Holdings, Inc. ItsSole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President HORIZON HEALTH HOSPITAL SERVICES, LLC HORIZONMENTAL HEALTH MANAGEMENT, LLC SUNSTONE BEHAVIORAL HEALTH, LLC By:Horizon Health Corporation ItsSole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President KINGWOOD PINES HOSPITAL, LLC HHC PENNSYLVANIA, LLC TOLEDO HOLDING CO., LLC By:Horizon Health Hospital Services, LLC ItsSole Member By: Horizon Health Corporation Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President HICKORY TRAIL HOSPITAL, L.P. NEURO INSTITUTE OF AUSTIN, L.P. TEXAS CYPRESS CREEK HOSPITAL, L.P. TEXAS LAUREL RIDGE HOSPITAL, L.P. TEXAS SAN MARCOS TREATMENT CENTER, L.P. TEXAS WEST OAKS HOSPITAL, L.P. By:Texas Hospital Holdings, LLC ItsGeneral Partner By: Psychiatric Solutions Hospitals, LLC Its Sole Member By: Psychiatric Solutions, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President By: Texas Hospital Holdings, Inc. Its Limited Partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President SHC-KPH, LP By:HHC Kingwood Investment, LLC ItsGeneral Partner By: Kingwood Pines Hospital, LLC Its Limited partner By: Horizon Health Hospital Services, LLC The Sole Member of theabove Limited and General Partner By: Horizon Health Corporation Its sole member By: /s/ Steve Filton Name: Steve Filton Title: Vice President H.C. PARTNERSHIP By:H.C. Corporation ItsGeneral Partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President By: HSA Hill Crest Corporation Its General Partner By: /s/ Steve Filton Name: Steve Filton Title: Vice President BHC OF INDIANA, GENERAL PARTNERSHIP By:Columbus Hospital Partners, LLC ItsGeneral Partner By: Lebanon Hospital Partners, LLC Its General Partner By: Northern Indiana Partners, LLC Its General Partner By: Valle VistaHospitalPartners, LLC Its General Partner By: BHC Healthcare, LLC The Sole Member of theabove Limited and General Partner By: BHC Holdings, Inc. Its Sole Member By: /s/ Steve Filton Name: Steve Filton Title: Vice President UNION BANK, N.A., as Trustee By: /s/Eva Aryeetey Name: Eva Aryeetey Title: Vice President
